Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities:
Page 13, section [0027] line 7 reads “utilized”. This is grammatically incorrect and will be read as “utilize” for the sake of compact prosecution.
Page 15, section [0046] line 2 reads “instruments”. This is grammatically incorrect and will be read as “instrument” for the sake of compact prosecution.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "46" and "36" have both been used to designate the second arm of the spring clip as shown in Figure 9A and Figure 6. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “46” has been used to designate both the second arm and recessed areas.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (US Patent 9867605 B2).
Regarding Claim 10, Adams teaches a method of placing a retractor assembly (Figure 8) in a body to allow access to a surgical site, the method comprising:
positioning a channel retractor of a retractor assembly in close proximity to a surgical site (Column 2, lines 56-67 discusses placing the channel retractor on site, particularly near the psoas as stated in the abstract)

securing the first retractor blade to the channel retractor to hold the first retractor blade in a desired position relative to the tissue being engaged and the channel retractor (Col 9, lines 16-29 says that once the blade is in place to put the slide gate on to hold it there as seen in Figure 10 where the slide gate is placed over the retractor blade).
Regarding Claim 11, Adams teaches the method further comprising the steps of extending a second reactor blade through the channel retractor to engage the tissue near the surgical site and securing the second retractor blade to the channel retractor to hold the second retractor blade in a desired position relative to the tissue being engaged and the channel retractor (Col 9, lines 16-29 describes placing the slide gate after the extended retractor blade is placed to put force against the blade and hold it in place as can also be seen in Figure 10. Col 9, lines 16-29 describes this about one or both of the extended retractors which includes the second blade).
Regarding Claim 12, Adams teaches the method further comprising the steps of extending a third and fourth reactor blades through the channel retractor to engage the tissue near the surgical site (Column 13, lines 31-36 talks about potentially using three or four retractor blades in the same manner as described in Col 9, lines 6-29).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US Patent 9867605 B2), and further in view of Morris (US 4012155 A).
Regarding Claim 1, Adams teaches a retractor assembly (Figure 8 shows the retractor assembly) for providing customized access to a surgical site, the assembly comprising:	
a channel retractor (Figure 8, element 1204 is the channel retractor)
a first retractor blade (Figure 8, element 1508) selectively positionable within the channel retractor, the first retractor blade having a tissue end (Figure 8, element 1568) for engaging desired tissue near the surgical site and a handle end (Col 9 lines 4-15 discusses a removable handle for manipulating blades) for permitting a user to position the first retractor blade relative to the desired tissue and the channel retractor and 

Adams fails to teach that the slide gate is in the form of a spring clip. This would be satisfied by a snap or interference fit which would provide the clipping functionality.
Morris teaches a connection between two items to secure one item to another (Figures 7 through 9 show the connection between two items to increase stability) and that the attachment requires less force than the release (Col. 7 lines 57-58) which increases the stability and prevents the possibility of the clip retreating or moving in an unwanted way during the surgery or procedure it is being used for. The tube receiving portion and sphere head attachment portion of Morris is shown in Diagram 1 below.

    PNG
    media_image1.png
    414
    226
    media_image1.png
    Greyscale

Diagram 1 shows Figure 9 from Morris further clarified
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Adams to place the receiving tube portion of the Morris snap fit on the inner wall of the channel 
	Regarding Claim 2, Adams teaches the assembly (Figure 8) wherein the channel retractor (Figure 8, element 1204) includes a lip (Proximal end 1212 has a lip as shown in Figure 8 that overhangs) on a proximal end of the channel retractor.
Regarding Claim 3, Adams teaches the assembly with a channel retractor (Figure 8, element 1204) and wherein the spring clip includes a first arm having a distal end and a proximal end (this first arm, proximal, and distal end are shown in Diagram 2 below)
and a second arm having a distal end and a proximal end (this second arm, proximal, and distal end are shown in Diagram 2 below)
the first and second arm are attached by at least one plate portion (the connecting plate portion is also shown in Diagram 2)
the proximal ends of the first and second arm designed to engage the lip (Figure 10 shows the lip of the channel retractor 1204) of the channel retractor ((Col 10 lines 24-30) tabs 1630 of figure 10 are sized to fit into tab gaps 1240)


    PNG
    media_image2.png
    226
    287
    media_image2.png
    Greyscale

Diagram 2 shows the slide gate of Morris further clarified
Morris teaches distal holes (the hole seen in Figure 9 of the receiving tube portion as shown in Diagram 1) disposed in the inner wall (the placement discussed would be at the end of the Adams gate track)
the distal ends of the first and second arms (the sphere head attaching portion would be the distal end portion of the first and second arms) sized to fit in the distal holes (Figure 7 shows the head portion sized to snap fit into the tube receiving portion).
Regarding Claim 4, Adams teaches the assembly wherein the channel retractor (Figure 8, element 1204) includes a first recessed area (Figure 10, element 1254) disposed on the inner wall (Figure 10 shows the inner wall) for receiving the first arm (Diagram 2 above shows the first arm) of the spring clip (slide gate 1608 or 1612 with the attachment from the Morris reference)
and a second recessed area (Figure 10, element 1254 describes all the recesses) disposed on the inner wall for receiving the second arm (Shown in Diagram 2) of the spring clip 
Regarding Claim 5, Adams teaches the assembly wherein the first and second recessed areas (Figure 10, element 1254) extend around a portion (the areas extend over the top) of the lip (the lip can be seen in Figure 8 around the proximal end of the channel retractor) of the channel retractor (Figure 8, element 1204).
Regarding Claim 6, Adams teaches the assembly wherein the channel retractor (Figure 8, element 1204) include the inner wall (Figure 10 shows the inner wall) of the channel retractor.
Morris teaches the slotted holes (Figures 7-9 show the slotted holes in the receiving tube portion as shown in Diagram 1) with openings (the entrance to the hole portion of the receiving tube portion) having a diameter that is smaller than the diameter of the slotted holes (the entrance diameter of the holes is smaller than that of the inside in order to create the snap fit that creates the spring clip as is seen in Figure 7 and 8 where the entrance needs to expand slightly to allow the sphere head to snap into place).
Regarding Claim 7, Adams teaches the assembly wherein the slide gate (Figure 8 element 1608/1612 or Diagram 2) includes a first arm (shown in Diagram 2) having a distal end and a proximal end (both distal and proximal ends shown in Diagram 2) and a second arm having a distal end and a proximal end (the second arm with the distal and proximal ends is shown in Diagram 2)
the first and second arm are attached by at least one plate portion (the plate portion is shown in Diagram 2 connecting the two arms)

the plate portion is designed to engage the retractor blade against the inner wall of the channel retractor (Col 9 lines 16-29 describes the slide gates putting force on the retractor blades and this can be seen in Figure 11). 
Morris teaches the distal ends of the first and second arms (the sphere head attaching portion of Diagram 1) include ball elements (the sphere head as seen in Figure 9 is considered a ball element) sized to fit in the slotted holes of the channel retractor (As can be seen in Figures 7 and 8, the sphere head attaching portion is sized to fit into the receiving tube portion to create the snap fit).
Regarding Claim 8, Adams teaches the assembly (Figure 8) wherein the retractor assembly includes four retractor blades and four spring clips (Col 13 lines 31-36 talk about potentially using four extended retractors with 4 slide gates if it is helpful for the particular procedure).
Regarding Claim 9, Adams teaches the assembly (Figure 8) wherein the retractor assembly includes a cannula arm (Figure 8, element 1420 shows the cannula arm) to secure the retractor assembly in a desired location (Col 9 lines 4-15 discusses the stabilizing arm 1420 attaching the assembly to the operating table in a certain position).
Regarding Claim 13, Adams teaches the method further comprising the step of extending a slide gate into the channel retractor to engage portions of the channel retractor to secure the first retractor blade in the desired position (Figure 10 clearly shows the gate tracks 1254 that are in the channel retractor 1204. Col 9 lines 16-29 also describe the act of placing 
Adams fails to teach that the slide gate is in the form of a spring clip. This would be satisfied by a snap or interference fit which would provide the clipping functionality.
Morris teaches a connection between two items to secure one item to another (Figures 7 through 9 show the connection between two items to increase stability) and that the attachment requires less force than the release (Col. 7 lines 57-58) which increases the stability and prevents the possibility of the clip retreating or moving in an unwanted way during the surgery or procedure it is being used for. The tube receiving portion and sphere head attachment portion of Morris is shown in Diagram 1 above.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Adams to place the receiving tube portion of the Morris snap fit on the inner wall of the channel retractor of Adams to receive the sphere head placed on the end of the arms as seen in Diagram 2 of the slide gate from Adams as taught by Morris, as Morris teaches the connection between the tube receiving portion and sphere head portion which can snap together and apart to lock in place and prevent unwanted movement. Adding an addition connection piece to the pre-existing connection where both connections have the same purpose of stabilizing the slide gate would be obvious to someone having ordinary skill in the art. This would further increase the stability of the Adams slide gate.
Claim 14, Adams teaches the method wherein the channel retractor includes a lip on a proximal end of the channel retractor (Figure 8 shows a lip on the proximal end of the channel retractor 1204).
Regarding Claim 15, Adams teaches the method wherein the channel retractor (Figure 8, element 1204) includes an inner wall (Figure 10 shows the inner wall) of a distal end (the distal portion of the inner wall) and the slide gate (Figure 10 element 1608/1612) includes a first arm having a distal end and a proximal end and a second arm having a distal end and a proximal end (both the first and second arms as well as their respective distal and proximal ends are shown in Diagram 2 above)
the first and second arm are attached by at least one plate portion (the plate portion is shown in Diagram 2)
the proximal ends of the first and second arm designed to engage the lip of the channel retractor ((Col 10 lines 24-30), tabs 1630 of figure 10 are sized to fit into tab gaps 1240)
and the plate portion is designed to engage the retractor blade against the inner wall of the channel retractor (Col 9 lines 16-29 describe the slide gates putting force on the retractor blades and this can be seen in Figure 11). 
Morris teaches distal holes (the holes of receiving tube portion shown in Diagram 1 and Figure 9) with the distal ends of the first and second arms (distal ends of the arms are considered to be the sphere head portion shown in Diagram 2) sized to fit in the distal holes (Figures 7 and 8 show how the sphere head is sized to snap fit into the holes).
Regarding Claim 16, Adams teaches the method wherein the channel retractor (Figure 8, element 1204) includes a first recessed area disposed on the inner wall for receiving the first 
Regarding Claim 17, Adams teaches the method wherein the first and second recessed areas extend around a portion of the lip of the channel retractor (Recessed areas 1254 extend over the top of the lip which can be seen at the top of the channel retractor 1204 in Figure 10).
Regarding Claim 18, Adams teaches the method wherein the channel retractor (Figure 8, element 1204) includes the inner wall (Figure 10 shows the inner wall) of the channel retractor. 
Morris teaches slotted holes (the receiving tube portion as shown in Diagram 1) with openings (the opening of the holes as shown at the smallest diameter in the cross section of Figure 7) have a diameter that is smaller than the diameter of the slotted holes (The diameter of the opening is smaller as shown in Figure 7 which creates the snap fit of the sphere head into the hole).
Regarding Claim 19, Adams teaches the method wherein the slide gate includes a first arm having a distal end and a proximal end and a second arm having a distal end and a proximal end (Diagram 2 shows the first and second arms and their respective distal and proximal ends)
the first and second arm are attached by at least one plate portion (Diagram 2 shows the connecting plate portion)

the plate portion is designed to engage the retractor blade against the inner wall of the channel retractor (Col 9 lines 16-29 describes the slide gates putting force on the retractor blades and this can be seen in Figure 11). 
Morris teaches the distal ends of the first and second arms (the sphere head attaching portion is the distal ends of the arms) include ball elements (the sphere head is ball shaped) sized to fit in the slotted holes of the channel retractor (the sphere head is shaped to fit into the receiving tube portion as can be seen in Figures 7 and 8 which creates the snap fit giving the slide gate of Adams the spring clip functionality).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY STIKLICKAS whose telephone number is (571)272-1794.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.S./             Examiner, Art Unit 3773                                                                                                                                                                                           

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773